Exhibit 99.1 NASDAQ: TBBK The Bancorp, Inc. • Investor Presentation 2nd Quarter, 2012 Forward-Looking Statements Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995: Statements in this presentation regarding The Bancorp, Inc.’s business that are not historical facts are “forward- looking statements” that involve risks and uncertainties. These statements may be identified by the use of forward- looking terminology, including the words “may,” “believe,” “will,” “expect,” “anticipate,” “estimate,” “continue,” or similar words.For further discussion of these risks and uncertainties, see The Bancorp, Inc.’s filings with the SEC, including the “risk factors” section of TheBancorp,Inc.’s Form 10-K. These risks and uncertainties could cause actual results to differ materially from those projected in the forward-looking statements. The forward-looking statements speak only as of the date of this presentation. The Bancorp, Inc. does not undertake to publicly revise or update forward-looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. 1 The Bancorp, Inc. - Planning for Growth with Safety and Soundness •Strategic Goal: §Create and grow a stable, profitable institution with the optimum reliance on capital, risk management and technology, and manage it with knowledgeable and experienced management and senior officers •Tactical Approach: §Deposits - Utilize a branchless banking network to gather scalable deposits through strong contractual relationships at costs significantly below peers §Assets - Focus on asset classes including loans and securities appropriate to our expertise to achieve returns above risk-adjusted peer net interest margins §Non Interest Income - Grow non interest income disproportionately in relation to non interest expense through our deposit and asset approaches §Operating Leverage - Leverage infrastructure investment to grow earnings by creating efficiencies of scale 2 The Bancorp, Inc. - Planning for Growth 3 Consumer Distribution Channel Penetration Percent of U.S. Households, 1980-2009 Source: Federal Reserve, FRB Boston, FRB Philadelphia, SRI Consulting, University of Michigan, Mintel, Celent, Bank of America, comScore, Nielsen Mobile, Wall Street Journal, Mercatus Analytics Business Model: A Distinct Business Strategy (1) 4 AssetsDeposits Prepaid Cards Open Loop Prepaid Cards •Deposits •Non interest Income Healthcare Health Savings Accounts and Flexible Spending Accounts •Deposits •Non interest Income Merchant Processing Credit, Debit Card and ACH Processing •Deposits •Non interest Income Wealth Management Deposit and Lending for Clients of Wealth Firms •Interest Income •Deposits •Non interest Income Securities Portfolio Primarily highly rated government obligations •Interest Income Government Guaranteed Lending Loans to franchisees; 75% guaranteed by U.S. government •Interest Income Automobile Fleet Leasing Well-collateralized Automobile Fleet Leasing •Interest Income •Non interest Income Community Bank Traditional Community Banking Products •Interest Income •Deposits •Non interest Income 41% 4% 3% 7% 30% 8% GGL: 1% 6% (1)For the above presentation, departmental revenue for asset-generators includes half the revenue on assets they do not fund, the other half of which is allocated to the deposit-producing departments.The balance of interest income is retained by the asset generators. Revenue Composition 5 (1)Post provision net interest income and non interest income excluding securities gains and losses. *Based on historical trends and is not intended to be, nor is, predictive of future results. $ Non Interest Income-Generating Strategies: Growth and Sustainability 6 $ (1)Excludes gains on investment securities. (2)Excluding a one time legal settlement of $233,000 for the second quarter 2011 the percentage increase would have been 57%. (3)CAGR calculated 2009 through 2011 *Based on historical trends and is not intended to be, nor is, predictive of future results. Continued Growth in Non Interest Income(1) Prepaid Gross Dollar Volume (1) and Cardholder Growth(2) 7 (1)Gross Dollar Volume is the total amount spent on all cards outstanding within a given period. (2)Number of active cards as of year-end of the stated year with the exception of 2012, which is end of the second quarter. *Includes actual data from the first quarter and projected GDV for the remainder of the year.Projection for remainder of 2012 is not broken out by contracting year, is based on historical trends and is not intended to be, nor is, predictive of future results. $ Net Interest Income Generators(1) Compressed Interest Rate Environment 8 $ (1)CAGR calculated 2009 through 2011 *Based on historical trends and is not intended to be, nor is, predictive of future results. Primary Asset-Generating Strategies: Business Line Overview •Community Bank §Offers traditional community banking products andservices targeting the highly fragmented Philadelphia/Wilmington banking market •Automobile Fleet Leasing §Well-collateralized automobile fleet leasing •Average transaction: 8-15 automobiles, $350,000 •25% of portfolio leased by state and federal agencies •Wealth Management §17 affinity groups, managing $400 billion in assets •SEI Investments, Legg Mason, Genworth Financial Trust Company §Generates security backed and other loans •Government Guaranteed Lending §Loans from $250,000 to $1.5 million primarily to franchisees such as UPS Stores, Massage Envy, FASTSIGNS and Save a Lot which are 75% guaranteed by the U.S. government.Recently approved lines $365 +million •Securities §High credit quality tax exempt municipal obligations §U.S. Government agency securities primarily 4-5 year average lives and other highly rated mortgage-backed securities 9 Category Balance Balance Avg. Yield (in thousands) Community Bank $ 1,397,041 $ 1,377,041 4.22% Government Guaranteed Lending 5.24% Wealth Management 2.78% Leasing Portfolio 7.20% Investment Securities 3.30% Non-Accrual Loans/Total Loans(1) Asset Quality Overview 10 (1) Regional peers include publicly traded Mid-Atlantic commercial banks with assets between $1 billion and $4 billion as of June 30, 2012; graphs represent median values. (2) Texas Ratio (Non-accrual Loans + Restructured Loans + Loans 90 + days past due + OREO)/(Loss Reserves + Tangible Equity). TBBK computed with consolidated capital. Source: SNL Financial Deposit-Generating Strategies: Growth and Low Cost The Bancorp has experienced strong growth in deposits at below-peer costs. 11 Growth in Average Deposits YTD Average Deposits (dollars in thousands) Cost of Funds(2) Peer Cost of Funds(1) 0.26% 0.54% 0.43% 0.91% Change -0.17% -0.37% % Change 35% -40% -41% (1)Peer data source as of June 2012: Uniform Bank Performance Report for Banks $1-5 B in assetsmeasuring interest expense to average interest earning assets. (2)Bancorp cost of funds is lower after consideration of seasonal deposits. Deposit-Generating Strategies: Sticky and Long-Term The Bancorp has long-term, often exclusive agreements in place with its private label banking partners.We have retained 99% of maturing contracts. 12 Private LabelAgreements by Remaining Contractual Term(1) Growth Engine: Where Do Deposits Come From? 13 June 30, 2012 Category Balance (in millions) Avg. Cost Community Bank 0.42% Healthcare 0.96% Prepaid Cards (including demand deposit accounts) 0.04% Wealth Management 0.53% Merchant Processing 0.54% 1031 Exchange 0.73% Total Deposits: $2.8 billion Average Cost: 0.26% (Peer Average Cost: 0.54%)(1) (1)Peer data source as of June 2012: Uniform Bank Performance Report for Banks $1-5 B in assetsmeasuring interest expense to average interest earning assets. Adjusted Operating Earnings(1),(2) Operating Leverage 14 (1)As a supplement to GAAP, Bancorp has provided this non-GAAP performance result. The Bancorp believes that this non-GAAP financial measure is useful because it allows investors to assess its operating performance.Management utilizes adjusted operating earnings to measure the combined impact of changes in net interest income, non-interest income and certain other expenses. Adjusted operating earnings exclude the impact of the provision for loan losses, income taxes, securities gains and losses and certain non-recurring items.Other companies may calculate adjusted operating earnings differently.Although this non-GAAP financial measure is intended to enhance investors’ understanding of Bancorp’s business and performance, it should not be considered, and is not intended to be, a substitute for GAAP. (2)CAGR calculated 2009 through 2011 $ The Bancorp, Inc. - Planning for Growth with Safety and Soundness •Strategic Goal: §Create and grow a stable, profitable institution with the optimum reliance on capital, risk management and technology, and manage it with knowledgeable and experienced management and senior officers •Tactical Approach: §Deposits - Utilize a branchless banking network to gather scalable deposits through strong contractual relationships at costs significantly below peers §Assets - Focus on asset classes including loans and securities appropriate to our expertise to achieve returns above risk-adjusted peer net interest margins §Non Interest Income - Grow non interest income disproportionately in relation to non interest expense through our deposit and asset approaches §Operating Leverage - Leverage infrastructure investment to grow earnings by creating efficiencies of scale 15 NASDAQ: TBBK APPENDIX Capital Ratios and Selected Financial Data 17 As of or for the three months ended As of or for the three months ended June 30, 2012 June 30, 2011 (dollars in thousands) (dollars in thousands) Selected Capital and Asset Quality Ratios: Equity/assets 8.98% 10.63% Tier 1 capital to average assets 8.22% 9.87% Tier 1 capital to total risk-weighted assets 14.72% 14.88% Total Capital to total risk-weighted assets 15.98% 16.14% Allowance for loan and lease losses to total loans 1.73% 1.65% Balance Sheet Data: Total assets Total loans, net of unearned costs (fees) Allowance for loan and lease losses Total cash and cash equivalents ` Total investments Deposits Short-term borrowings 0 0 Shareholders’ equity Selected Ratios: Return on average assets 0.46% 0.31% Return on average common equity 5.54% 3.54% Net interest margin 2.59% 2.96% Book value per share Current Loan Portfolio and Asset Quality Overview at 6/30/2012 Category (dollars in thousands) Balance % of Total Loans Nonaccrual Loans Nonaccrual/ Total Loans OREO 30-89 Days Delinquent 90+ Days Delinquen t Q2 2012 Quarterly Charge-offs (net) Commercial 25% 0.53% $ 540 $ (779) Commercial mortgage 34% 0.31% Construction 15% 0.48% - ( 4,127) Direct financing leases (auto leases) 8% - 0.00% - 99 11 Residential mortgage 5% 95 0.01% - - 2 Securities backed loans and other 14% 0.05% - 77 - Total 100% 1.38% 18 Bancorp’s Real Estate Lending Business Targets Well-Positioned Attractive, Stable Markets •Commercial lending is substantially all in greater Philadelphia/Wilmington metropolitan area §Consists of the 12 counties surrounding Philadelphia and Wilmington, including Philadelphia, Delaware, Chester, Montgomery, Bucks and Lehigh Counties in Pennsylvania; New Castle County in Delaware; and Mercer, Burlington, Camden, Ocean and Cape May Counties in New Jersey. •Philadelphia/Wilmington and the surrounding markets encompass a large population, stable economic activity and attractive demographics. •Throughout the current down cycle and in prior cycles, the Philadelphia region has exhibited significant stability, which is reflected in a lesser reduction in housing prices and negative equity compared to the rest of the nation, as shown below. 19 Home Prices Q4-2008 to Q4-2011 (1) Home Prices Q4-2010 to Q4-2011 (1) United States -9.90% -4.00% Philadelphia, PA -12.20% -5.70% 1st Quarter 2012 (2) US NJ DE PA % of Homes with Negative Equity 23.70% 18.90% 17.30% 9.40% (1) Source: Fiserv Case-Shiller Home Price Indexes, May 2012 (2) Source: CoreLogic, Q1 2012 Notes 20 NASDAQ: TBBK www.thebancorp.com
